Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 1 of 13 Page ID
                                #:43069


  1   ALDEA – THE PEOPLE’S JUSTICE CENTER
  2   Bridget Cambria, Esq.
      Executive Director
  3   532 Walnut Street
  4   Reading, PA 19601
      Tel. (484) 877-8002 / Fax. (484) 772-8003
  5   E-mail: bridget@aldeapjc.org
  6
      Attorney for LSP Amici Curiae
  7

  8

  9

 10                       UNITED STATES DISTRICT COURT
 11         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 12

 13    JENNY LISETTE FLORES, et al.,              Case No. CV-85-4544-DMG
 14                   Plaintiffs,
 15          v.                                   RESPONSE OF LSP AMICI CURIAE TO
                                                  THE APRIL 2021 INTERIM REPORT OF
 16    WILLIAM P. BARR, Attorney General          THE IMMIGRATION AND CUSTOMS
       of the United States, et al.,              ENFORCEMENT JUVENILE
 17                                               COORDINATOR
                      Defendants.
 18

 19                                               Judge: Hon. Dolly M. Gee
 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 2 of 13 Page ID
                                #:43070


  1                                 TABLE OF CONTENTS
  2

  3
       I.     Introduction……………………………………………………………….1

  4    II.    COVID Restrictions and Procedures …………………………………...1
  5
       III.   Availability of Group Legal Presentations ……………………………..2
  6

  7    IV.    Availability of Video Conferencing Technology for Legal

  8           Visitation………………………………………………………………….3
  9
       V.     Access to Free Legal Services …………………………………………...4
 10

 11    VI.    Access to Legal Information at Dilley and Karnes…………………….7

 12    VII. The Development of Hotel-Based Detention Sites for Families……….8
 13
       VIII. Conclusion……………………………….……………………………….9
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 3 of 13 Page ID
                                #:43071


  1       RESPONSE OF LSP AMICI CURIAE TO THE APRIL 2021 INTERIM REPORT OF THE
  2          IMMIGRATION AND CUSTOMS ENFORCEMENT JUVENILE COORDINATOR

  3        I.       Introduction
  4
                 The ICE Juvenile Coordinator (“JC”) filed an interim report on April 9, 2021
  5

  6   (the “JC Report”) in response to the Court’s March 19, 2021 Order. See Flores v.
  7   Barr, No. 2:85-cv-4544 (C.D. Cal. March 19, 2021) (“March 19, 2021 Order”) [Doc.
  8
      # 1098]. Subsequent to a meet and confer with Government counsel where the
  9

 10   following information was shared, LSP Amici—Aldea - The People’s Justice Center,
 11   RAICES, and Proyecto Dilley— respond as follows.
 12
                 Access to available free legal services for children in government custody is a
 13

 14   cornerstone of the Flores Settlement Agreement.1 Availability of free legal services
 15   is equally important for both accompanied and unaccompanied children. Free,
 16
      unfettered, and available legal access is integral because the heart of the agreement
 17

 18   is to ensure the proper care of detained children given their particular vulnerability
 19
      as minors. Certainly, the length in detention of a child or family cannot affect the a
 20
      benefit written into the agreement. It is essential to ensuring the continuing care of
 21

 22   children in detention while at the same time holding the government to their
 23
      obligations under the FSA.
 24
           II.      COVID Restrictions and Procedures
 25

 26              COVID-19 protocols and procedures at Dilley and Karnes remain unknown to
 27

 28   1
          See FSA § 32C. See also FSA, Exhibit 1, § 14.

                                                    1
Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 4 of 13 Page ID
                                #:43072


  1   LSP Amici and are unreported in the JC report. While families report they are able to
  2
      move freely throughout each facility upon intake without a required preliminary
  3

  4   quarantine period, as further detailed below, ICE has cited quarantine procedures as

  5   the reason for denying LSP Amici’s requests for group legal presentations (Meza ¶
  6
      8, Fluharty ¶ 7).
  7

  8           Families detained at Karnes and Dilley report multiple families being held in
  9   a dormitory at a time. (Meza ¶ 9, Fluharty ¶6). It is unknown to LSP Amici how many
 10
      families are permitted per dormitory under each facilities current COVID-19
 11

 12   protocols and whether the placement of multiple families in each dormitory permits
 13   six feet of distance between beds.
 14
              LSP Amici understand ICE’s COVID-19 procedures continue to evolve based
 15

 16   upon guidance provided by the U.S. Centers for Disease Control and Prevention and
 17   Dr. Paul Wise, and the evolving circumstances at the U.S.-Mexico border. LSP Amici
 18
      strongly encourage procedures that allow for social distancing to the maximum extent
 19

 20   possible by utilizing all hallways and neighborhood complexes available at each
 21
      facility to minimize the number of families who are required to house in the same
 22
      room.
 23

 24      III.    Availability of Group Legal Presentations
 25
              LSP Amici have repeatedly requested the opportunity to host group Know
 26
      Your Rights (“KYR”) presentations. (Meza ¶¶ 7-8, Fluharty ¶8). As of the filing of
 27

 28   this submission, all such requests have been denied. (Meza ¶¶ 7-8, Fluharty ¶8).

                                                2
Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 5 of 13 Page ID
                                #:43073


  1   LSP Amici have been unable to provide a group legal presentation at Karnes or
  2
      Dilley since April, 2020. (Meza ¶ 6, Fluharty ¶8).
  3

  4         At Karnes, an EOIR contracted non-profit provides orientation through the

  5   Department of Justice’s Legal Orientation Program (LOP). (Meza ¶ 8). Based upon
  6
      information and belief, the LOP provider has not provided a group presentation
  7

  8   either in-person or remotely at Karnes in months. Id. ICE plays a pre-recorded
  9   video provided by the LOP provider at Karnes. Id. Further, there is no LOP
 10
      provider contracted to provide LOP at Dilley (Fluharty ¶10).
 11

 12         On information and belief, LSP Amici believe the following statement in the
 13   JC Report was submitted to the Court is unsupported without more information:
 14
      “Class Members now have access to twice daily VTC group meetings with a legal
 15

 16   service provider, which are conducted in a large space that can accommodate up to
 17   twenty (20) people at a time”.
 18
            If Defendants are now able and willing to facilitate group legal presentations
 19

 20   for Class Members, LSP Amici respectfully request information from the
 21
      Defendants regarding the appropriate procedures and points of contact for setting
 22
      up these presentations. LSP Amici wish to provide group legal presentations to
 23

 24   every family placed in Dilley and Karnes within 48 hours of arrival and have
 25
      suggested this to Defendants. LSP Amici look forward to working with the
 26
      Defendants to facilitate the provision of critical legal information to Class
 27

 28   Members.

                                                 3
Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 6 of 13 Page ID
                                #:43074


  1      IV.     Availability of Video Conferencing Technology for Legal Visitation
  2
              Although the JC Report states that video-conferencing is available at Dilley
  3

  4   and Karnes, all prior requests by LSP Amici for legal visitation by video conference

  5   equipment at Dilley have been denied (Fluharty ¶9). At Karnes, video-conference
  6
      equipment is frequently not functional or is unavailable for use by legal service
  7

  8   providers. (Meza ¶ 10). If video conferencing technology is now available for
  9   individual and group legal presentations, LSP Amici LSP request information from
 10
      Defendants regarding how video legal visitation may be requested, what video-
 11

 12   conferencing platform is available, and the guidelines and restrictions for legal
 13   visitation by video, if any.
 14
         V.      Access to Free Legal Services
 15

 16           First, while the JC Report confirms that Class Members are provided with all
 17   documents required by paragraph 24D of the FSA, including a list of free legal
 18
      service providers, LSP Amici seek clarification regarding what legal service
 19

 20   provider list is distributed to Class Members in Dilley and Karnes (Fluharty ¶11).
 21
              The Department of Justice, Executive Office of Immigration Review (EOIR),
 22
      maintains numerous lists of pro bono legal service providers that are publicly
 23

 24   available at https://www.justice.gov/eoir/list-pro-bono-legal-service-providers. The
 25
      list created by EOIR is “divided into separate sections that correspond to the
 26
      individual immigration courts around the country.” This division allows EOIR to
 27

 28   identify which legal service providers are available to provide free legal services

                                                 4
Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 7 of 13 Page ID
                                #:43075


  1   before specific Immigration Courts in order to direct respondents to legal service
  2
      providers who are available to assist them.
  3

  4           The EOIR free legal services lists currently in existence for Texas include

  5   lists for the following Immigration Courts: Dallas, El Paso, El Paso Detained,
  6
      Harlingen, Houston, Conroe, Pearsall, Port Isabel, and San Antonio. Although there
  7

  8   are Immigration Courts located at Dilley and Karnes, and court hearings held for
  9   individuals who are detained at Dilley and Karnes, no EOIR legal service provider
 10
      list exists for the Dilley or Karnes Immigration Courts. LSP Amici have reviewed
 11

 12   the EOIR lists for the Pearsall and San Antonio Immigration Courts and can
 13   confirm that the providers included in those lists do not, generally, represent
 14
      individuals who are detained at Karnes or Dilley.
 15

 16           For this reason, LSP Amici seek clarification from the Defendants regarding
 17   what legal service provider lists are distributed to Class Members who are detained
 18
      in Dilley and Karnes.2 LSP Amici are legal service providers who have provided
 19

 20   near universal representation to families detained in Dilley and Karnes since each
 21
      facility opened. LSP Amici remain available and willing to provide free legal
 22
      services to detained families at both facilities and assert that the distribution of LSP
 23

 24   Amici’s flyers and contact information to all Class Members during intake is
 25
      necessary to ensure compliance with the terms of the FSA.
 26

 27   2
        The JC Report does not specify which legal service provider list is distributed in Karnes and Dilley. Nor does
      Defendant’s recent Joint Status Report, which states that “"the Executive Office for Immigration Review’s (EOIR)
 28   list of legal services available in the district" is distributed, without further specification.


                                                              5
Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 8 of 13 Page ID
                                #:43076


  1         Similarly, LSP Amici believe that the distribution of EOIR free legal service
  2
      provider lists for other immigration courts is insufficient to comply with the
  3

  4   purpose and language of the FSA’s terms. Paragraph 14 of Exhibit 1 of the FSA

  5   makes this clear. Defendants must provide Class Members with “[l]egal services
  6
      information regarding the availability of free legal assistance.” FSA, Exhibit 1, §
  7

  8   14. Legal service providers who represent individuals before other immigration
  9   courts are not available to provide free legal assistance to Class Members in Dilley
 10
      or Karnes. For this reason, Amici LSP seek confirmation that RAICES’s and
 11

 12   Proyecto Dilley’s legal services flyers are (1) distributed to newly-arriving families
 13   during intake, and (2) noticeably posted in close proximity to the phones that are
 14
      located in each dorm and medical room at Dilley and Karnes. Without direct
 15

 16   contact information for LSP Amici, free phone lines, extended attorney-client
 17   access hours, and access to free phone calls are meaningless strategies for ensuring
 18
      access to counsel for Class Members.
 19

 20         Second, the JC Report states that sign-up lists are used at Dilley and Karnes
 21
      to facilitate access to counsel. In Karnes, the JC reports that Class Members are
 22
      given the opportunity to “sign up for individual meetings with representatives from
 23

 24   the legal service provider” that provides “twice daily VTC group meetings”.
 25
      However, as detailed above, on information and belief VTC group meetings are not
 26
      occurring at Karnes and such requests made by RAICES have been summarily
 27

 28   denied. (Meza ¶ ¶ 6-8). Similarly, Proyecto Dilley is unaware of any sign up list

                                                6
Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 9 of 13 Page ID
                                #:43077


  1   being used in Dilley to facilitate access to counsel and referral for legal services to
  2
      Proyecto Dilley (Fluharty ¶12).
  3

  4         If Defendants choose to utilize a legal service provider sign-up list to expand

  5   access to counsel for Class Members in Dilley and Karnes, Amici LSP encourage
  6
      Defendants to work together with Proyecto Dilley and RAICES to coordinate the
  7

  8   use of the sign up list and to orient families directly regarding how to access the
  9   sign up list in order to speak with an attorney.
 10
         VI.     Access to Legal Information at Dilley and Karnes
 11

 12         The JC Report states that “STFRC and KCFRC are transitioning to under-72
 13   hour family facilities”. This transition implies that Defendants have decided to
 14
      maintain a policy of issuing families who are detained in Dilley and Karnes Notices
 15

 16   to Appear, rather than maintaining a policy of issuing families Orders of Expedited
 17   Removal.
 18
            As such LSP Amici are concerned with any attempts to replace free and fair
 19

 20   legal access to class members with a pre-recorded video that shows general
 21
      information. Legal advisals vary greatly depending on case specific issues and also
 22
      the actual physical conditions of the class member and family. (Meza ¶ 5, Fluharty
 23

 24   ¶13). LSP Amici do not know what legal services video is provided to families in
 25
      Dilley and Karnes, when the video was created, when the video is accessible to
 26
      detained families, or what content is included in the video itself.
 27

 28


                                                 7
Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 10 of 13 Page ID
                                 #:43078


  1          While Amici LSP support the distribution of accurate legal information to the
  2
      greatest extent possible in Dilley and Karnes, the distribution of inaccurate or
  3

  4   untimely information creates confusion for Class Members and makes access to

  5   group legal visitation even more important.
  6

  7

  8      VII. The Development of Hotel-Based Detention Sites for Families
  9          The JC Report announces that ICE has “contracted with Endeavors….to
 10
      begin operating seven hotels in Texas and Arizona to house non-citizen families.”
 11

 12   Although LSP Amici have been unable to provide group legal visitation in Dilley
 13   and Karnes for many months, previously, Proyecto Dilley and RAICES provided
 14
      high-volumes of group legal presentations to detained families while
 15

 16   simultaneously meeting with families confidentially and individually.
 17          For example, in Dilley, Proyecto Dilley regularly provided three separate
 18
      KYRs presentations simultaneously, with three separate groups of families. Two of
 19

 20   these presentations occurred on different sides of the large open space of the
 21
      STFRC legal visitation trailer and included approximately 15 families in each
 22
      presentation (at least 30 people). The third presentation occurred in STFRC’s
 23

 24   Building 100, and included approximately 40 people at a time. While these
 25
      presentations were provided, Proyecto Dilley staff and volunteers simultaneously
 26
      meet with approximately 14 families individually in confidential offices that are
 27

 28   available in the legal visitation trailer.

                                                   8
Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 11 of 13 Page ID
                                 #:43079


  1         Based upon this experience, LSP Amici are particularly cognizant of the need
  2
      for large spaces to accommodate group legal presentations and individual offices to
  3

  4   facilitate attorney-client visitation in any facility used to detain families. Hotel

  5   rooms used for sleeping quarters are not appropriate spaces for attorney-client
  6
      visitation because they do not allow for confidential meetings for Class Members
  7

  8   and their parents.
  9         Accordingly, LSP Amici ask the Court, Special Monitor, and parties to
 10
      consider whether the expansion of family detention to hotel sites is conducive to the
 11

 12   legal access requirements of the FSA.
 13

 14      VIII. Conclusion
 15         Amici LSP believe access to counsel where Class Members are detained is not
 16
      only required, but critical, regardless of a Class Members length of detention. Amici
 17

 18   LSP have the ability to advise Class Members of their rights under the Flores
 19
      Settlement Agreement, to advocate on an individual basis for Class Members who
 20
      may experience conditions out of compliance with the FSA and ICE’s own standards
 21

 22   while in detention, to advise Class Members of their responsibilities upon release
 23
      from detention, and to assist Class Members in accessing legal services upon release
 24
      from detention in their final destination. To this end, Amici LSP seek continued
 25

 26   collaboration with counsel for the Defendants, the Special Monitor, and the JC to
 27
      navigate the ongoing logistical barriers impeding access to counsel at facilities used
 28


                                                  9
Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 12 of 13 Page ID
                                 #:43080


  1   to detain family units.
  2
      Dated:       April 16, 2021              Respectfully submitted,
  3

  4

  5                                            /s/ Bridget Cambria
  6                                            BRIDGET CAMBRIA, Esq.
                                               Executive Director
  7                                            ALDEA - The People’s Justice Center
  8                                            532 Walnut St.
                                               Reading, PA 19601
  9                                            bridget@aldeapjc.org
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                          10
Case 2:85-cv-04544-DMG-AGR Document 1114 Filed 04/16/21 Page 13 of 13 Page ID
                                 #:43081


  1                           CERTIFICATE OF SERVICE
  2

  3         I hereby certify that on April 16, 2021, I served the foregoing Response of
  4
        LSP Amici Curiae to the April 2021 Interim Report of Immigration and Customs
        Enforcement Juvenile Coordinator on all counsel of record by means of the
  5     District Clerk’s CM/ECF electronic filing system.
  6

  7
                                           /s/ Bridget Cambria
  8
                                           Bridget Cambria, Esq.
  9                                        Executive Director
                                           ALDEA – THE PEOPLE’S JUSTICE CENTER
 10

 11                                        Attorney for LSP Amici Curiae
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
